Citation Nr: 0602989	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran is seeking a disability 
evaluation in excess of 30 percent for his bipolar disorder.

VA treatment records associated with the veteran's claims 
file are current through June 2004.  However, in a November 
2005 written statement, submitted by the veteran during his 
December 2005 Board hearing, the veteran's VA social worker 
indicated that she treated the veteran from September 2004 to 
October 2005 and believed that his symptoms more closely 
comported with those required for a 70 percent evaluation for 
mental disorders.

Based on this record, the Board observes that the veteran has 
continued to receive treatment from the VA medical center, 
although the records associated with his claims file are only 
dated as recent as June 2004.  Additionally, the social 
worker that treated the veteran during this time indicated 
that his disability was worse than currently rated.  
Furthermore, in his December 2005 Board hearing, the veteran 
testified that his condition had worsened since his last VA 
examination in September 2002.

Given the above, the Board finds that the evidence of record 
is inadequate to fully assess the veteran's current level of 
disability with regard to his bipolar disorder.  Therefore, a 
remand is necessary to obtain the veteran's current treatment 
records from the VA medical center and to afford the veteran 
an additional, and current, VA examination for his service-
connected bipolar disorder.

Consequently, the case is REMANDED for the following:

1.  Obtain any outstanding pertinent records of 
VA medical treatment for bipolar or any mental 
disorder, dated from June 2004 to the present.

2.  After any available outstanding records are 
associated with the claims file, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
psychiatric examination to determine the severity 
of his bipolar disorder.  Send the claims folder 
to the examiner for review; the examiner must 
report that the claims folder has been reviewed.  
All necessary tests should be accomplished.  All 
clinical findings must be reported in detail.  In 
this regard, the examiner should itemize in 
detail all manifestations of the service-
connected bipolar disorder.  The examiner is to 
provide a multi-axial assessment, including the 
assignment of a Global Assessment Functioning 
(GAF) score and an explanation as to what the 
score represents.  The examiner should assess the 
extent of the occupational and social impairment 
due solely to bipolar disorder symptomatology.  
Based on the results of the examination and a 
review of the claims folder, the examiner is 
asked to answer the following questions:

(a)  Does the veteran suffer from such 
symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbance of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships?

(b)  Does the veteran suffer from such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or work-like setting); 
inability to establish and maintain 
effective relationships, which result in 
occupational and social impairment with 
deficiencies in most areas such as work, 
school, family relationships, judgment, 
thinking, or mood?

(c)  Does the veteran suffer from such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting himself or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name, 
which result in total occupational and 
social impairment?

(d)  The rationale for all opinions 
expressed should be explained.

3.  After the actions requested above have been 
completed, the claim should be readjudicated 
considering all of the evidence of record.  If 
the benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case 
and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


